Citation Nr: 1233957	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-24 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis.

2.  Entitlement to service connection for heel spurs.

3.  Entitlement to service connection for residuals of a torn tendon of the right foot with Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


REMAND

The Veteran served on active duty from September 1980 to September 1983, from September 1996 to May 1997, from April 1999 to September 1999, and from December 2003 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2007 and July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  For the reasons expressed immediately below, the Board finds that the issues on appeal must be remanded for further development.  

The Veteran contends that he has been diagnosed with bilateral plantar fasciitis, bilateral heel spurs, and residuals of a torn tendon of the right foot with Achilles tendonitis, which are due to his military service.

Initially, the Board notes that service treatment records (STRs) from the Veteran's most recent period of active duty service (December 2003 to January 2005) have been obtained and associated with the claims file.  However, a review of these records indicates that they may be incomplete.  In particular, neither a service separation examination nor a post-deployment assessment is of record.  As these missing records are potentially pertinent to the pending service connection claims, a remand is required in order for the agency of original jurisdiction (AOJ) to attempt to obtain any outstanding STRs from the Veteran's most recent period of active duty service.

With respect to service connection for plantar fasciitis, the AOJ denied the claim because it concluded that the Veteran's disability pre-existed his most recent period of active duty service and was not aggravated thereby.  See the rating decision dated July 2008.  In this regard, the Board notes that a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).

A veteran may be entitled to service connection if a pre-existing condition was aggravated during his service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A review of the record shows that an examination dated in April 2003, conducted prior to the Veteran's fourth period of active duty service, documented bilateral plantar fasciitis.  STRs from the Veteran's most recent period of service do not show a diagnosis of or treatment for any podiatry complaints.  However, the Veteran has repeatedly contended that he suffered from foot pain during his service in Iraq in 2004.  See, e.g., the Veteran's VA Form 9 dated June 2009.  Additionally, it is undisputed that the Veteran is currently diagnosed with bilateral plantar fasciitis.  See the VA treatment records dated September 2006.  To this end, the Board notes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In Charles v. Principi, 16 Vet. App. 370 (2002), the United States Court of Appeals for Veterans Claims (Court) held that, where there is evidence of record satisfying the first two requirements for service connection but no competent medical evidence addressing the third requirement (medical nexus), VA must obtain a VA examination and medical nexus opinion.  See also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Crucially, there is currently no competent medical opinion of record addressing the question of whether the Veteran's plantar fasciitis was aggravated beyond its natural progression during his most recent period of military service.  Thus, the Board finds that a new VA opinion is warranted as to the bilateral plantar fasciitis claim.

With respect to the claimed heel spurs and residuals of a torn tendon of the right foot with Achilles tendonitis, the Veteran contends that he began to experience bilateral foot pain and right ankle pain as a result of walking over rocky ground during his service in Iraq.  See, e.g., the VA Form 9 dated June 2009.  To this end, the Veteran's available STRs are absent any documentation of complaints pertaining to his feet.  However, this absence of documentation is consistent with the Veteran's contentions, in that he has stated he did not seek treatment for his foot pain during military service.  See the Report of Contact dated July 2007.  With respect to the Veteran's contentions of in-service foot and ankle symptomatology, the Board notes that, as indicated above, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); see also Jandreau, supra; Buchanan, supra.  It is undisputed that the Veteran is currently diagnosed with bilateral heel spurs, Achilles tendonitis of the right foot, and chronic tendonitis of the right peroneus brevis.  See, e.g., the VA treatment records dated September 2008 and the VA (QTC) examination report dated August 2007.

Therefore, as an opinion concerning the etiology of the Veteran's bilateral heel spurs and residuals of a torn tendon of the right foot with Achilles tendonitis are not of record, the Board concludes that a VA examination is necessary to determine whether the Veteran's disabilities are related to his service.  See Charles, supra; see also 38 C.F.R. § 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Moreover, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any outstanding relevant medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the appropriate records custodian(s) in an attempt to obtain the Veteran's complete service treatment records.  In particular, the AOJ should attempt to obtain the Veteran's complete service treatment records from his most recent period of active duty service to include any separation examination and/or post-deployment assessment.  Any response should be associated with the Veteran's claims file, including, if warranted, a formal finding by the AOJ that any further search for the records would be fruitless.

2.  After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received at the VA Medical Center in Hampton, Virginia or any other VA facility since April 2012.  All such available documents should be associated with the claims file.

3.  Thereafter, arrange for the Veteran to undergo a VA podiatry examination to determine the nature and etiology of the any plantar fasciitis, heel spurs, and residuals of a torn tendon of the right foot with Achilles tendonitis.  The examiner should review the Veteran's claims file in conjunction with the examination.  All appropriate diagnostic testing, including X-rays, should be undertaken.  All pertinent pathology should be annotated in the examination report.

(a)  Following review of the claims file and examination of the Veteran (to include the results of any diagnostic studies completed), the examiner should opine as to whether the Veteran's pre-existing plantar fasciitis underwent any worsening during his period of active duty service from December 2003 to January 2005.  (The examiner should specifically account for the Veteran's report of pain during this period of service.)

(b)  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the diagnosed heel spurs and residuals of residuals of a torn tendon of the right foot with Achilles tendonitis had their onset in service or are otherwise related to a disease or injury incurred in any period of active service.  In answering this question, the examiner should obtain from the Veteran a complete medical history to include information concerning the onset of symptoms.

In addressing the questions above, the examiner should include a complete explanation for each opinion.  The medical reasons for accepting or rejecting the Veteran's statements regarding symptomatology in service and thereafter should be set forth in detail.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

